Citation Nr: 1716033	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

As previously noted by the Board in its May 2015 remand, the issue of entitlement to service connection for left plantar fibroma was raised by the record in an October 2009 Notice of Disagreement, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

After the Board's remand, the Veteran's service connection claim for left plantar fibroma was adjudicated in the first instance in the November 2016 supplemental statement of the case (SSOC).  As noted by the Veteran's representative in the March 2017 Appellate Brief Presentation, VA regulations provide that an SSOC cannot be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case (SOC), or to respond to a notice of disagreement on newly appealed issues that were not addressed in the SOC.  38 C.F.R. § 19.31(a) (2016).  This claim for service connection for left plantar fibroma must be addressed in a rating decision.

While the Board included the issue of entitlement to service connection for left plantar fibroma on the cover page of its May 2015 remand, the Board declines to do so in this decision as that claim does not yet fall under the Board's jurisdiction as it is still awaiting a rating decision by the AOJ.  This should hopefully also avoid further confusion as to the procedural posture of this claim.  

The issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal the Veteran's service-connected hearing loss was manifested by no more than Level II hearing acuity in the left ear and Level III hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in December 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the period on appeal the Veteran underwent a VA examination in connection with his claim for bilateral hearing loss in January 2009 and May 2016.  

The Board also notes that action requested in the prior remand has been undertaken.  Outstanding VA treatment records were obtained and associated with the claims file and in May 2016 a VA examination was obtained which provided findings pertinent for evaluating the Veteran's bilateral hearing loss.  To address concerns raised by the Veteran's representative in the March 2017 Appellate Brief Presentation the Board notes that while notification of the November 2016 SSOC was sent with letterhead from one of VA's evidence intake centers, the SSOC was issued by an RO and signed by a Decision Review Officer.   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

In October 2008 the Veteran filed a claim to increase the evaluation of his service-connected bilateral hearing loss.  The Veteran asserted that his bilateral hearing loss is worse than that contemplated by the assigned disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI. 38 C.F.R. § 4.85(h), Tables VI, VIA.  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids. 

The rating criteria provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral. Id.

In his substantive appeal to the Board the Veteran reported that the assigned noncompensable disability rating does not meet all his considerations.  The Veteran reported that he worked outside around equipment with high noise levels, that because dust affects his hearing aids he cannot wear them while working or when it rains.  He asserted that the circumstances of the hearing tests are not the same as talking to someone with background noise in everyday situations.  

In a January 2009 VA examination the examiner reported that the Veteran experienced difficulty understanding conversational speech in certain environments especially when tinnitus was at its worst.  

Audiometric testing performed during the January 2009 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
50
65
45
LEFT
30
40
55
65
47.5

Speech recognition testing using the Maryland CNC word list revealed scores of 92 percent in the right ear and 88 percent in the left ear.  The VA examiner diagnosed bilateral hearing loss and reported the condition had progressed bilaterally to mild to moderately severe mid and high frequency hearing loss with decreased speech recognition and persistent tinnitus in both ears.  Applying the results of the January 2009 VA examination to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

During a May 2016 VA examination the examiner noted that the Veteran reported that conversation was difficult and people had to repeat themselves and speak differently to him.  The Veteran reported that working around heavy equipment presented a safety issue since he could not hear people speaking to him or sounds around him, and that when he drove vans he could not hear clients.  The Veteran reported that his hearing aids act more like plugs and he does not wear them.  

Audiometric testing performed during the May 2016 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
70
75
58
LEFT
30
45
65
75
54

Speech recognition testing using the Maryland CNC word list revealed scores of 84 percent in the right ear and 88 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  Applying the results of the May 2016 VA examination to Table VI of the Rating Schedule reveals numeric designations of Level III for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345, 349 (1992). Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's bilateral hearing loss a compensable rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Board finds that the schedular rating currently assigned for bilateral hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty understanding conversational speech in certain environments especially when his tinnitus is at its worst and that his hearing loss affects his ability to work outside.  The United States Court of Appeals for Veteran's Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his hearing loss, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The claim for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence was denied because the surgery was for a nonservice-connected disability, that of a left plantar fibroma.  In his October 2009 notice of disagreement, the Veteran raised a claim for service connection for a left plantar fibroma.  He asserted that he had a lump in the left foot since service that remained undiagnosed until after discharge from service, at which time he was diagnosed with a plantar fibroma and underwent surgery in September 2007.  The record reveals that the Veteran underwent a prior resection in 2005.  He asserted that the recurring plantar fibroma is part of his service-connected residuals of an injury to the left foot including the fifth toe.  The Board notes that in May 2016 a VA examination and medical opinion was obtained which provided findings pertinent for evaluating the Veteran's left foot disability.  As adjudication of the raised claim for service connection for a left plantar fibroma could affect the claim for a temporary total disability rating, the Board finds that the claims are inextricably intertwined and a decision on the temporary total disability rating claim at this time would be premature.  As such, remand is necessary for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

As noted in the Introduction of this decision, the claim for service connection for left plantar fibroma must be adjudicated in a rating decision.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service connection for left plantar fibroma in a rating decision.  

2.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the VA healthcare facilities in Pennsylvania dated from April 2016 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

3.  After completing the above actions, and any other development deemed necessary, the claim for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


